No. 13285

         I N THE SUPREI4E COURT OF THE STATE O M N A A
                                              F OTN




CLARICE L. BUSTET,T,        ,
                                P l a i n t i f f and Respondent,
      -VS   -
WILLIAM B e BUSTELT, and SHIRLEY A . BUSTELL,
                      Defendants.
      and
SHIRLEY A. BUSTELL,
                      Countercl-aimant and A p p e l l a n t ,

                 BUSTET,L   ,
                                C o u n t e r c l a i m a n t Defendant and Respondent.
     and
SHIRLEY A , BUS TELL,
                                Cross -Claimant and A p p e l l a n t ,
      -vs   -
WILLIAM B. BUSTELL,
                                Cross Defendant.



Appeal from:         D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                     Honorable R o b e r t Wilson, Judge p r e s i d i n g .

Counsel of Record:

      For Appellant:

                Gary E. Wilcox a r g u e d and T e r r y L. S e i f f e r t a r g u e d ,
                 B i l l i n g s , Montana

      F o r Respondent :

                W i l l i a m G. Mouat a r g u e d , B i l l i n g s , Montana
                Davidson, Veeder, Baugh and B r o e d e r , B i l l i n g s , Montana



                                                    Submitted:          September 8 , 1976

                                                       Decided:        9Ep~8
                                                                           p;,
Mr. Justice Frank I. Haswell delivered the Opinion of the Court.


     The question in this case is whether the Montana attachment
statutes, insofar as they permit the prejudgment attachment of

real estate without prior notice and hearing, violate the due

process clause of the Fourteenth Amendment to the United States

Constitution. The district court held them constitutional. We

a££ irm.
     On September 5, 1974, plaintiff Clarice L. Bustell commenced

an action against defendants William B. Bustell and Shirley A.
Bustell in the district court of Yellowstone County, to collect

an overdue and unpaid promissory note for $8,000, interest and

attorney fees. Plaintiff is the mother of defendant William B.

Bustell who was divorced from the other defendant, Shirley A.

Bustell, on August 14, 1974.

     On the date the complaint was filed a summons was issued

which was served on one of the defendants on the same day and on

the other defendant five days later. On the day suit was filed,

plaintiff also filed her affidavit for attachment stating in

substance that defendants were indebted to plaintiff in the sum
of $8,000 over and above all legal counterclaims on the promissory

note in question; that said amount is now due; that payment is
not secured by any mortgage or lien on real or personal property
or pledge of personal property; and that the action is not pro-
secuted to hinder, delay, or defraud any creditors of the defendants.
At the same time plaintiff filed an undertaking on attachment in
the amount of $10,580.50 signed by two sureties whereby they

guaranteed payment by plaintiff of all damages and costs in the
event that defendants recovered judgment or the court finally

decided that plaintiff was not entitled to an attachment.

     On this basis, the clerk of court issued a writ of attachment

on the day suit was filed. On September 11, the sheriff attached

the interest of defendant Shirley Bustell in a home owned by

defendants by filing a copy of the writ of attachment and

notice of attachment with the county clerk and recorder.    No

notice was given to defendants prior to the attachment nor were

they afforded an opportunity to be heard prior to issuance or

levy of the writ of attachment.

     On November 20, 1974 defendant Shirley Bustell filed a
counterclaim against plaintiff alleging that the attachment of

her real estate was unconstitutional on the basis of Sniadach

v. Family Finance Corp. of Bay View, 395 U.S. 337, 89 S.Ct.
1820, 23 L ed 2d 349 (1969), and its progeny.   Plaintiff

admitted the real estate was attached pursuant to Montana attach-

ment statutes and that such attachment constituted a lien against

the real estate under Montana law.

     Defendant Shirley Bustell filed a motion for summary judgment

on the issue of liability which was denied by the district court,

Hon. Robert H. Wilson, district judge, on December 19, 1975,

on the basis that Montana statutory procedures on attachment

effect a constitutional accommodation of the conflicting interests
of the parties and therefore procedural due process has been
satisfied.   Subsequently, the district court granted summary
judgment to plaintiff Clarice L. Bustell striking the counter-
claim of defendant Shirley Bustell.
    Defendant Shirley Bustell now appeals from.both orders.
     In recent years the United States Supreme Court has handed

down a number of decisions on the broad question of the Fourteenth

Amendment procedural due process requirements relating to various

types of attachments, garnishments, and replevin under a variety

of different state laws. The principal decisions in chronological

order are Sniadach v. Family Finance Corp. of Bay View, supra,
1969 [garnishment of wages under Wisconsin statutory garnishment

procedures]; Fuentes v. Shevin, 407 U.S. 67, 92 S.Ct. 1983, 32

L ed 2d 556 (1972) [replevin of merchandise under defaulted in-
stallment sales contract under Florida laws]; Mitchell v. W. T.

Grant Co., 416 U.S. 600, 94 S.Ct. 1895, 40 L ed 2d 406 (1974)

[sequestration of merchandise under defaulted installment sales

contract under Louisiana law]; and North Georgia Finishing, Inc.

v. Di-Chem, Inc., 419 U.S. 601,618, 95 S.Ct. 719, 42 L ed 2d

751, 764 (1975) [garnishment of bank account under Georgia pre-

judgment garnishment statutes].   Confusion abounds due to their

inconsistent analyses of different state procedures in differing

factual settings.

    Mr. Justice Blackmun commented on the weakness and confusion

of the United States Supreme Court's position in recent cases
in this language in North Georgia Finishing, Inc. v. Di-Chem,
Inc., supra:
    "The admonition of the Great Chief Justice, in my view,
    should override any natural, and perhaps understandable,
    eagerness to decide. Had we bowed to that wisdom when
    Fuentes was before us, and waited a brief time for re-
    argument before a full Court, whatever its decision might
    have been, I venture to suggest that we would not be immersed
    in confusion, with Fuentes one way, Mitchell another, and
    now this case decided in a manner that leaves counsel and
    the commercial communities in other States uncertain as to
    whether their own established and long-accepted statutes pass
    constitutional muster with a wavering tribunal off in
     Washington, D.C. This Court surely fails in its
     intended purpose when confusing results of this
     kind are forthcoming and are imposed upon those who
     owe and those who lend."

Also see: The Supreme Court's Changing Attitude Toward Consumer

Protection and Its Impact on Montana Prejudgment Remedies. Prof.
John T. McDermott, 36 Mont. Law Review 165; The Supreme Court's
Still Changing Attitude Toward Consumer Protection and Its Impact

on the Integrity of the Court. Prof. McDermott, 37 Mont. Law

Review 27.
     In this uncertainty we rely principally on two decisions

of the federal courts to determine the issue in the instant case.

     The federal appeals court for the Ninth Circuit has held

that where no property other than real estate was attached under

a Washington prejudgment attachment statute and at no time did

issuance or execution of the writ of attachment deprive defendant

of ownership, actual use or physical possession of the attached

property, there was no substantial taking of property within the
protection of the due process clause of the Fourteenth Amendment.

Matter of Northwest Homes of Chehalis, Inc. v. Weyerhaeuser

Company, 526 F.2d 505,cert.. den. March 29, 1976. Thus the Washing-

ton prejudgment statute as applied did not violate procedural
due process under the Fourteenth Amendment.

     The second case on which we rely is Spielman-Fond, Inc. v.

Hanson's, Inc., 379 F.Supp. 997,999, aff'd 417 U.S. 901, 94 S.Ct.
2596, 41 L ed 2d 208 (1974).   There the court held that the
filing of a non-possessory mechanics' and materialmen's lien
against real property is not such a significant taking of a

property interest that prior notice and an opportunity to challenge

the lien in a prior hearing are required by the due process clause
of the Fourteenth Amendment.   The court observed that "The liens
do nothing more than impinge upon economic interests of the
property owner." but do not deprive him of the use, possession or
alienation of his property.    This closely parallels the operation

of our real estate attachment procedures.
     Montana attachment statutes provide the owner with the remedy

of an early hearing to discharge the attachment. Section 93-4329,

R.C.M. 1947.   The facts of this case present a situation where

postponement of notice and hearing until after attachment does

not offend procedural due process.

     We are aware of other cases that hold that non-possessory

attachment of real estate without prior notice and hearing violate

procedural due process guaranteed by the Fourteenth Amendment,

e.g.see: Terranova v. AVCO Financial Service of Barre, Inc.,

396 F.Supp. 1402; Gunter v. Merchants Warren National Bank, 360

F.Supp. 1085; United States General, Inc. v. Arndt, (D.C.,E.D.Wis.),

unreported to date. These cases are not persuasive to us, resting
on gauzy and theoretical bases having little relevance to present

day realities. Additionally they are all decisions of United

States District Courts, as opposed to the authorities on which

we have relied, viz: the United States Supreme Court and the

United States Court of Appeals.
     For the reasons and under the authorities previously set forth,

the orders of the district court are affirmed.




                                   Justice   '
We Concur:
        IN THE SUPREME COURT OF THE STATE OF MONTANA


                               No.   13285

CLARICE L. BUSTELL,
                 Plaintiff and Respondent,
        VS.

WILLIAM B. BUSTELL and SHIRLEY A. BUSTELL,               NOV 1. O 1576
                 Defendants.
        and
SHIRLEY A. BUSTELL,
                 Counterclaimant and Appellant,
        VS   .
CLARICE L. BUSTELL,
                 Counterclaimant Defendant and Respondent.
        and
SHIRLEY A. BUSTELL,
                 Cross-Claimant and Appellant,
        VS.

WILLIAM B. BUSTELL,
                 Cross Defendant.


                      ORDER AMENDING OPINION

        The following amendment of the above named opinion
decided September 28, 1976, is hereby ordered:
        (1) On page 3, line 6, strike the word "defendants" and
substitute the word "her".
        (2) On page 6, following line 5, add the following
new paragraph:
        "Also see Hutchinson v. Bank of North Carolina,
        392 F.Supp. 888 )1975), holding that although
        the attachment of real property is a substantial
        deprivation of a significant property interest
        subject to the protection of the due process
c l a u s e , North C a r o l i n a ' s prejudgment attachment
s t a t u t e s do n o t v i o l a t e p r o c e d u r a l due p r o c e s s
requirements."

A s s o amended, t h e p e

                                                                               0